Citation Nr: 0332512	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  01- 03 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.	Entitlement to service connection for degenerative joint 
disease of the left shoulder, including as secondary to 
the veteran's service-connected traumatic arthritis with 
patellectomy of the right knee and degenerative joint 
disease of the lumbar spine.

2.	Entitlement to an effective date earlier than April 12, 
1991, for the award of service connection and a 
compensable disability evaluation for degenerative joint 
disease of the lumbar spine.

3.	Entitlement to an effective date earlier than December 
31, 1974, for the award of a compensable disability 
evaluation for residuals of a right knee injury with 
patellectomy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from August 1957 to 
August 1959.

This matter comes to the Board of Veterans' Appeals from an 
April 2000 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board notes that in the April 2000 rating decision, the 
RO, in pertinent part, denied entitlement to service 
connection for degenerative joint disease of the left knee 
and both shoulders, elbows, and hands as secondary to the 
veteran's service-connected traumatic arthritis with 
patellectomy of the right knee (the Board notes, 
parenthetically, that it appears the issue has been stated 
erroneously in the decision on appeal and the statement of 
the case as being service connection claimed as secondary to 
left knee disability, when, in fact, it is the right knee 
which is currently service connected) and degenerative joint 
disease of the lumbar spine, an effective date earlier than 
April 12, 1991, for service connection and a compensable 
disability evaluation for his lumbar spine disability, and an 
effective date earlier than December 31, 1974, for a 
compensable evaluation for his right knee disability.  At 
that time, the RO granted entitlement to a total rating based 
upon individual unemployability due to service-connected 
disabilities (TDIU), effective from August 1998.  

Thereafter, in a June 2000 notice of disagreement, the 
veteran expressly disagreed with the RO's denial of his claim 
for "back pay" and his claim for service connection for 
degenerative joint disease of the left knee and both feet, 
shoulders, elbows, and hands.  In February 2001, the RO 
issued a statement of the case that addressed the issues of 
earlier effective dates and service connection for 
degenerative joint disease of the left knee and both feet, 
shoulders, elbows, and hands.  However, in his April 2001 
substantive appeal, the veteran expressly indicated that he 
was appealing only the issues regarding his right knee, back, 
and left shoulder.  

Then, in a November 2002 supplemental statement of the case 
(SSOC), the RO addressed the matter of entitlement to service 
connection for arthritis of the left shoulder as secondary to 
service-connected traumatic arthritis with patellectomy of 
the left (right?) knee and degenerative joint disease of the 
lumbar spine.  In a substantive appeal dated the same month, 
the veteran, in pertinent part, addressed the matter of a 
left shoulder disorder that, he maintained, was not secondary 
to his service-connected knee and back disabilities, but 
originated in service.  As such, the Board believes that the 
issues as set forth on the first page of this decision most 
accurately reflect the current status of the veteran's 
claims.

Additionally, in his April 2001 substantive appeal, the 
veteran requested to testify at a Board hearing in 
Washington, D.C.  The veteran was scheduled for a Board 
hearing in Washington, D.C., in April 2003, but, in a written 
statement received at the Board in February 2003, he 
indicated that he did not wish to have the hearing and did 
not request that the hearing be rescheduled.


REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute also revised the former 
section 5107(a) of title 38, United States Code, to eliminate 
the requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003)).  Under regulations issued after 
enactment of the VCAA, and effective February 22, 2002, the 
Board has been conducting evidentiary development of appealed 
cases directly.  See 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) 
(2003).

Under the new law, first, VA has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 
3.159(b)(2) (2003).  Second, VA has a duty to notify the 
claimant as to any information and evidence needed to 
substantiate and complete a claim, and as to what part of 
that evidence is to be provided by the claimant and what part 
VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1) (2003); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).  Third, VA has a duty to 
assist claimants in obtaining evidence needed to substantiate 
a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2003).  

However, on May 1, 2003, the U.S. Court of Appeals for the 
Federal Circuit invalidated the new duty-to-assist 
regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii)(2002).  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1337 (Fed. Cir.2003).  
That decision emphasized the Board's status as "primarily an 
appellate tribunal," and held 38 C.F.R. § 19.9(a)(2) to be 
invalid because, in conjunction with the amended regulation 
codified at 38 C.F.R. § 20.1304, it purported to allow the 
Board to consider additional evidence without having to 
remand the case to the AOJ (agency of original jurisdiction) 
for initial consideration and without having to obtain the 
appellant's waiver.  The Federal Circuit found that, under 
such a procedure, "the veteran is not effectively able to 
object to any of the additional evidence obtained by the 
Board until after the Board weighs the evidence and decides 
the appeal."

The Federal Circuit further held 38 C.F.R. § 19.9(a)(2)(ii) 
to be invalid because, in providing only 30 days for an 
appellant to respond to a notice from the Board that 
information or evidence is needed from the appellant, it 
violated the provision, contained in 38 U.S.C.A. § 5103, of a 
one-year period in which to respond to such a request. 

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the Federal Circuit 
decision in DAV v. Secretary, supra.  The General Counsel 
held, in essence, that (1) the DAV decision does not prohibit 
evidentiary development by the Board, and the Secretary may 
expressly delegate such authority to the Board by new 
regulations; (2) the DAV decision does prohibit the Board 
from rendering a final decision based upon newly obtained 
evidence without the appellant's first waiving initial 
consideration of any such evidence by the RO; (3) the DAV 
decision does not prohibit the Board from issuing the duty-
to-assist notice required by the VCAA in 38 U.S.C.A. 
§ 5103(a), and the Secretary may expressly delegate such 
authority to the Board by new regulations; and (4) the Board 
is not required to identify and readjudicate any claims 
decided by the Board under the now invalidated regulations 
before the DAV decision, although VA must review the claim if 
requested information or evidence is submitted within one 
year after the date of the request.  VAOPGCPREC 1-2003.

The veteran seeks service connection for a left shoulder 
disorder that, he maintains, was injured in a motor vehicle 
accident in service, and is not secondary to his service-
connected back and knee disabilities.  In a November 2002 
written statement, he contends that, while service medical 
records reflect injury to his left arm, his left shoulder and 
left hip were also injured.  Service medical records document 
that, in February 1959, the veteran was injured in a motor 
vehicle accident in which he sustained injuries including a 
left arm contusion.  In May 1959 he underwent a right 
patellectomy for a comminuted fracture in the right knee.

An April 2002 VA medical opinion indicates that the veteran's 
left shoulder disorder is not related to his service 
connected low back or right knee disability.  The veteran 
underwent VA examinations in June 2002, performed by a nurse 
practitioner.  He reported two motor vehicle accidents in 
service, and said he had not worked since 1991.  The 
pertinent diagnosis was essentially the clinical impression 
noted on a May 2002 VA magnetic resonance image (MRI) report, 
e.g., left shoulder with glenohumeral arthritis, a small 
amount of fluid within the subacrominal-subdeltoid bursa, and 
possible posterior instability.  A Hill-Sach lesion and 
anterior/posterior labral tear was suspected.  However, the 
VA nurse-examiner did not offer an opinion as to whether it 
was at least as likely as not that the veteran's left 
shoulder disorder was related to the motor vehicle accidents 
in service.  The Board believes this should be done.

Further, records from the Social Security Administration 
(SSA) reflect that the veteran was found totally disabled as 
of March 1991, due to back pain, ulcers, and degenerative 
disease of the spine and knee problems.  While, in July 1995, 
the RO received medical records associated with that 
decision, a copy of the SSA administrative determination is 
not of record.  The Board believes it would be helpful to 
have that record, because, even though the veteran has a TDIU 
rating, SSA may have addressed the issue of etiology in its 
decision.

The record also reflects that the VARO has not yet considered 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000 
regarding this matter.  It would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time, particularly in view of the Federal 
Circuit's decision in DAV v. Secretary, supra.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

Furthermore, in a decision promulgated in September 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, ___ F.3d ___, No. 02-7007 (Fed. Cir. Sept. 22, 
2003), the Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) (2003) as inconsistent with 38 U.S.C.A. § 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in DAV v. Secretary, supra.  The Court found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development, the RO 
must take this opportunity to comply with the aforementioned 
judicial precedent.  

Thus, due process, as mandated by the recent decisions of the 
Federal Circuit, and the General Counsel precedent opinion, 
demands that this case be REMANDED to the RO for the 
following actions:

1.	The RO should review the claims file and 
ensure that all VCAA notice and assistance 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent which may be forthcoming.  
Such notice should specifically apprise 
the veteran of the evidence and 
information necessary to substantiate his 
claims and inform him whether he or VA 
bears the burden of producing or obtaining 
that evidence or information, and of the 
appropriate time limitation within which 
to submit any evidence or information.

2.	The RO should contact the Social Security 
Administration and request a copy of the 
administrative decision in which the 
veteran was found to be totally disabled 
as of March 1991, and any subsequent 
disability determinations.

3.	The veteran should be requested to provide 
the names and addresses of all VA and non-
VA medical providers who have treated him 
for the disorders at issue since April 
2002.  The RO should then request all 
pertinent medical records from these 
medical providers.

4.	Then, the veteran should be scheduled for 
a VA orthopedic examination to determine 
the nature and etiology of any left 
shoulder disorder found to be present.  
All indicated tests and studies should be 
performed, and all clinical findings 
reported in detail.  The examiner is 
requested to provide an opinion concerning 
the etiology of any left shoulder disorder 
found to be present, to include whether it 
is at least as likely as not (i.e., at 
least a 50-50-probability) that any 
currently diagnosed left shoulder disorder 
was caused by military service, including 
the findings noted in the veteran's 
service medical records, particularly 
those noted in February 1959 (left arm 
contusion), or whether such an etiology or 
relationship is less than likely (i.e., 
less than a 50-50 probability).  A 
rationale should be provided for all 
opinions offered.  The veteran's claims 
file should be made available to the 
examiner prior to examination and the 
examination report should indicate whether 
the veteran's medical records were 
reviewed.

5.	Thereafter, the RO should readjudicate the 
veteran's claims for service connection 
for arthritis of the left shoulder, 
including as secondary to service-
connected traumatic arthritis with 
patellectomy of the left (right?) knee and 
degenerative joint disease of the lumbar 
spine and effective dates earlier than 
April 12, 1999, for the award of service 
connection and a compensable disability 
evaluation for degenerative joint disease 
of the lumbar spine and December 31, 1974, 
for a compensable disability evaluation 
for residuals of a right knee injury with 
patellectomy.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC should contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal since the November 2002 SSOC.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).



